               Case 2:18-cv-01405-JCC Document 36 Filed 08/27/20 Page 1 of 1



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    RICHARD L. BAILEY and GAIL BAILEY,                   CASE NO. C18-1405-JCC
      individually and as husband and wife,
10
                                                           MINUTE ORDER
11                           Plaintiffs,
              v.
12
      RREEF AMERICA, L.L.C., a Delaware limited
13    liability company, et al.,
14                           Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ notice of settlement (Dkt. No. 35). The
19   Court hereby ORDERS the parties to file a stipulated dismissal or joint status report regarding
20   the parties’ progress in finalizing settlement within 60 days of the date this minute order is
21   issued. The Clerk is DIRECTED to statistically close this case.
22          DATED this 27th day of August 2020.
23
                                                             William M. McCool
24                                                           Clerk of Court

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26


     MINUTE ORDER
     C18-1405-JCC
     PAGE - 1
